F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         July 19, 2005
                                TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                               Clerk

 MILTON VERAN WILLIAMS,
              Petitioner-Appellant,                      No. 04-6176
 v.                                               (D.C. No. 03-CV-169-C)
 RON WARD, Director, Department of                      (W.D. Okla.)
 Corrections,
              Respondent-Appellee.


                          ORDER AND JUDGMENT *


Before EBEL, McKAY, and HENRY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      This is a pro se 28 U.S.C. § 2254 prisoner appeal. Petitioner challenges the

district court’s decision adopting the magistrate judge’s report and

recommendation (“R&R”) denying his habeas petition, which alleged various


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
constitutional violations arising out of his state court convictions for grand

larceny, unlawful possession of a controlled substance, and unauthorized use of a

vehicle. After liberally construing the petition, the district court, adopting in full

the magistrate judge’s R&R, 1 denied the request for habeas corpus relief.

Thereafter, Petitioner requested a certificate of appealability and moved to

proceed in forma pauperis on appeal. The district court denied Petitioner’s

requests because “Petitioner [had] not presented a reasoned, nonfrivolous

argument on appeal and [because] the appeal [was not] taken in good faith.” Dist

Ct. Order, May 26, 2004, at 2. Petitioner has renewed those requests with this

court.

         In order for this court to grant a certificate of appealability, Petitioner must

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2) (2000). To do so, Petitioner must demonstrate “that reasonable jurists

could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,




        The magistrate judge issued a seventeen-page R&R concluding, after
         1

liberally construing the petition, that Petitioner was barred from re-litigating his
Fourth Amendment claims, that certain claims were unexhausted and therefore
procedurally defaulted, and that Petitioner could not demonstrate deficient
attorney performance on his one non-defaulted ineffective assistance of counsel
claim. See Report and Recommendation at 7, 9, 15-16.

                                            -2-
484 (2000) (internal quotations and citation omitted). When a habeas petition is

denied by the district court for procedural reasons, as was partly the case here,

Petitioner must clear the added hurdle of showing “that jurists of reason would

find it debatable whether the district court was correct in its procedural ruling.”

Id.

      We have carefully reviewed Petitioner’s brief, the district court’s

disposition (including the R&R from the magistrate judge), and the record on

appeal. Nothing in the facts, the record on appeal, or Petitioner’s brief raises an

issue which meets our standard for the grant of a certificate of appealability. For

substantially the same reasons as set forth by the magistrate judge in her R&R and

by the district court in its May 26, 2004, Order, we cannot say “that reasonable

jurists could debate whether (or, for that matter, agree that) the petition should

have been resolved in a different manner.” Id.

      We DENY Petitioner’s request for a certificate of appealability and

DISMISS the appeal. Petitioner’s motion to proceed in forma pauperis is

GRANTED. Finally, Petitioner has submitted papers fashioned as a “new

appeal” seeking to overturn the district court’s decision to deny bail and to

consolidate it with this appeal. We have construed Petitioner’s submission as a




                                          -3-
motion and DENY it as moot.

                                    Entered for the Court



                                    Monroe G. McKay
                                    Circuit Judge




                              -4-